EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Ferrel on 2022/08/24.
In conversation with applicant’s representative the agreement for amendment of claim 1 is reached.  Furthermore, applicant cancelled claims 2 and 4.  The amendments are as follows;
The claim 1 in its amended form is;
1.	(Currently amended)  An ion paired surfactant mixture useful for debonder and softener compositions utilized in absorbent paper manufacture, said mixture comprising a zwitterionic imidazolinium surfactant and a 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein:

R5 is a straight or branched hydrocarbon spacer moiety having from 2-18 carbon atoms wherein said R5 may be unsubstituted or optionally substituted with one or more groups which can be the same or different and are independently selected from the group consisting of halogen, cyano, alkyl, cycloalkyl, -OH, O(C1-C6) alkyl, -C(=O)(C1-C6) alkyl, -CO2H, -C(=O)O(C1-C6) alkyl,  N[(C1-C6) alkyl]2, and -NH[(C1-C6) alkyl] and/or may have interposed within said hydrocarbon spacer moiety one or more groups which may be the same or different and are independently selected from the group consisting of -NH-C(O)-, -C(O)-NH-, -O-, -SO2- and -C(=O)-;

R6 is a straight or branched saturated or unsaturated hydrocarbon moiety having from 3 to 30 carbon atoms wherein said R6:

(i) 	may be unsubstituted or optionally substituted with one or more groups which can be the same or different and are independently selected from the group consisting of halogen, cyano, alkyl, cycloalkyl, -OH, O(C1-C6) alkyl, -CO2H, -C(=O)(C1-C6) alkyl, -C(=O)O(C1-C6) alkyl, -N[(C1-C6) alkyl]2, -NH-C(O)(C1-C6) alkyl, -C(O)NH2, -C(O)-NH(C1-C6) alkyl, and -NH(C1-C6) alkyl, and/or 

(ii) may have interposed within said hydrocarbon moiety one or more groups which may be the same or different and are independently selected from the group consisting of -NH-C(O)-,-C(O)-NH-, -O-, -SO2- and -C(=O)-;

R7 is a straight or branched saturated or unsaturated hydrocarbon moiety having from 3 to 30 carbon atoms wherein said R7:

(i) 	may be unsubstituted or optionally substituted with one or more groups which can be the same or different and are independently selected from the group consisting of halogen, cyano, alkyl, cycloalkyl, -OH, O(C1-C6) alkyl, -CO2H, -C(=O)(C1-C6) alkyl, -C(=O)O(C1-C6) alkyl, -N[(C1-C6) alkyl]2, -NH-C(O)(C1-C6) alkyl, -C(O)NH2, -C(O)-NH(C1-C6) alkyl, and -NH(C1-C6) alkyl, and/or 

(ii) may have interposed within said hydrocarbon moiety one or more groups which may be the same or different and are independently selected from the group consisting of -NH-C(O)-, -C(O)-NH-, ---O-, -SO2- and -C(=O)-;

wherein at least one of R6 or R7 has from 8 to 30 carbon atoms; 

X is selected from the group consisting of SO3, CO2, PO3 and HPO2; and

p is 1 or 2[[.]] and 

wherein the cationic imidazolinium surfactant has the structural formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein:

	R9 is H, methyl, ethyl, or propyl;

	R10  is an alkylalkenyl moiety having from 11 to 21 carbon atoms;

	R11 is an ethylene or propylene bridging group;

	R12 is an amidoalkenylalkyl moiety having from 12 to 22 carbon atoms;

	p is 1 or 2; and 

	X is selected from halides, sulfates, carboxylates and phosphates.
Claim 3 is amended on line 2 by making it dependent on claim 1.

Claim 5 is amended on the second line by replacing the term “cationic surfactant” with “cationic imidazolinium surfactant”. 

Claim 6 is amended on the second line by replacing the term “cationic surfactant” with “cationic imidazolinium surfactant”. 

The new claim 11 in its amended form is as follows;
11. (Currently amended) The debonder composition according to claim 1, wherein in formula I, R5 is a straight or branched hydrocarbon spacer moiety having from 2-18 carbon atoms and the X substituent on the zwitterionic surfactant formula I is SO3. 

Claims 2 to 10 include the word “Claim” (for stating the claim dependency) which are amended by replacing it with the word “claim”.   Note that for claim 11 this change is already applied above.

 Allowable Subject Matter
Claims 1, 3, and 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: According to examiner’s search, the closest prior art of record, Patel teaches a mixture of zwitterionic imidazolinium surfactants with the identical structural limitations of the instant claim, such as 1-(2-aminoethane)-2-alkayl-3-succinyl imidazole salt and 1-(2'-akylamido ethane)-2-alkyl-3-sucinyl imidazole salt wherein R is an unsaturated or saturated alkyl radical containing 12 to 22 carbon atoms. R is unsaturated C18 alkyl groups when tall oil containing oleic and linoleic acids is used; [C.2: 45-67, C.2: 1-5], wherein p=1  and  X=CO2..  However ,  in view of applicant’s instant amendment of claim 1 and in view of applicant’s persuasive argument regarding the differences of formula (I) of claim 1 and that of claim 2, and thus much more limited scope of the claim, the prior arts of record no longer teach the instantly amended claim 1 which is the very reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./Examiner, Art Unit 1767
2022/08/24                          
/LIAM J HEINCER/Primary Examiner, Art Unit 1767